     Case 3:19-cr-02091-MMA Document 37 Filed 06/01/20 PageID.51 Page 1 of 1




1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                    Case No. 19-CR-2091-MMA

11                          Plaintiff,            ORDER AND JUDGMENT OF
                                                  DISMISSAL WITHOUT PREJUDICE;
12         v.                                     ORDER TO EXONERATE BOND
13   MARIA DEL CARMEN AGUILAR,                    [Doc. No. 36]
14
                            Defendant.
15

16

17
          Upon motion of the United States of America and good cause
18
     appearing,
19
          IT IS HEREBY ORDERED that the INFORMATION in the above-entitled
20
     case be dismissed without prejudice and the bond in this case be
21
     exonerated.
22
          IT IS SO ORDERED.
23
     DATED: June 1, 2020
24

25

26                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
27

28
